Citation Nr: 0511935	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-36 766	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a left foot condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Although the veteran's representative addressed the issue of 
entitlement to service connection for spondylolithesis at the 
L4-5 level, in correspondence received in October 2003, the 
veteran specifically withdrew his appeal of the issue.  
Therefore, the issue is no longer for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  

The evidence of record shows that the veteran reported foot 
trouble in his medical history report in August 1963, 
identified as flat feet.  However, the accompanying medical 
examination of his feet was normal.  He was treated for pes 
planus in July 1965.  At the time of his September 1965 
separation examination, the veteran denied foot trouble and 
the examination report shows clinical evaluation of his feet 
was normal.  

In an April 2003 evaluation, Kurt Zimmer, D.O., reviewed the 
veteran's service medical records and examined the veteran.  
The physician noted that the veteran had bilateral pes planus 
and opined that he developed flat feet while on active duty 
in 1965.  In contrast, an October 2003 VA orthopedic 
examination conducted by a nurse practitioner indicates that 
the veteran's claims file was reviewed.  The examiner noted 
that the veteran reported preexisting flatfeet at the time of 
his induction and further noted that there were no relevant 
complaints or findings at the time of his separation 
examination.  The examiner opined that the veteran's pes 
planus deformity preexisted service and was not aggravated by 
his service.

Since the underlying etiological basis for the diagnosis of 
pes planus in the record on appeal has been called into 
question, the RO should schedule the veteran for a VA 
examination, to include a medical opinion as to the initial 
onset of the veteran's pes planus and as to whether the pes 
planus is attributable to his period of service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise, to determine the 
nature, extent, and etiology of the 
veteran's pes planus.  The veteran's 
claims file, to include a copy of this 
Remand, should be made available to and 
reviewed by the examiner in connection 
with the examination.  All indicated 
tests and studies should be performed, 
and clinical findings should be reported 
in detail.  Based on a review of the 
records contained in the claims file and 
the examination results, the examiner is 
asked to address the following questions:

(a)  Does the veteran currently have pes 
planus?

(b)  Did pes planus exist prior to the 
veteran's period of service from October 
1963 to October 1965?

(c)  If pes planus preexisted the 
veteran's period of service, did the 
disorder increase in disability during 
service?  In answering this question, the 
examiner is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms; or whether there 
was a permanent worsening of the 
underlying pathology of the disorder, 
resulting in any current disability.

(d)  If pes planus increased in 
disability during service, was that 
increase due to the natural progression 
of the disorder?

(e)  If the examiner finds that pes 
planus did not exist prior to the 
veteran's period of service, is it at 
least as likely as not that such a 
disorder had its onset during service, 
or; was it caused by any incident that 
occurred during service?

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and medical 
principles.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for a left foot 
condition.  If the benefit sought on 
appeal is not granted, the RO should 
issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




